Exhibit 10.1







Summary Sheet of Ameren Corporation Non-Management Director Compensation
(revised by Ameren Corporation’s Board of Directors on August 9, 2013 and
effective as of
August 12, 2013)    


 
 
 
$55,000
 
Base cash annual retainer payable in twelve equal installments;


Approximately $100,000 of shares


 
Shares of the Company’s common stock to be awarded to new
Directors upon election and annually to all Directors on or about
January 1 of each year;


$2,000
 
Fee for attendance (in person or telephonically) at each meeting of
the Board;


$2,000
 
Fee for attendance (in person or telephonically) at each meeting of
Board Committees;


$20,000
 
Additional annual cash retainer for Lead Director;


$15,000
 
Additional annual cash retainer for Audit and Risk Committee and Nuclear
Oversight and Environmental Committee Chairmen;


$10,000
 
Additional annual cash retainer for all other Committee Chairmen
(currently Human Resources Committee, Nominating and Corporate
Governance Committee and Finance Committee);


$10,000
 
Additional annual cash retainer for Audit and Risk Committee and Nuclear
Oversight and Environmental Committee members; and


$5,000
 
Additional annual cash retainer for members of all other Committees.


Customary and usual travel expenses to be reimbursed and eligibility to
participate in a nonqualified deferred compensation program.











